Exbihit 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report on Form 10-Q/A of VoiceServe, Inc., for the Quarter endingJune 30, 2011, I, Alfred Stefansky, Chief Financial Officer of VoiceServe, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report on Form 10-Q/A for the period endingJune 30, 2011, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q/A for the period endedJune 30, 2011, fairly represents in all material respects, the financial condition and results of operations of VoiceServe, Inc. August 16, 2011 By: /s/Alfred Stefansky Alfred Stefansky Chief Financial Officer (Principal Accounting Officer)
